By Judge J. Overton Harris
This matter is before the Court on the issue of a Freedom of Information Act request propounded on Respondent by Petitioner. A hearing was held on June 20,2012. Both parties submitted evidence and presented argument. Following thorough review of the pleadings, the evidence presented, and the law, the Court finds as follows.
After reviewing Virginia Code §§ 2.2-3705.1 and 2.2-3705.8, the Court finds that Position Numbers do not fall within the exemption as personnel records and shall be disclosed to Petitioner. Respondent argues that, although the position numbers constitute information otherwise available to the general public, by virtue of Petitioner’s employment, Petitioner can use this information to impermissibly obtain personnel information. The Court finds the Freedom of Information Act does not contemplate exemptions arising from a Petitioner’s particular employment situation. Therefore, the Court finds position numbers shall be disclosed regardless of Petitioner’s employment with Respondent.
Further, after an in camera review of the three versions of the documents, the first version delivered to Petitioner, the second version delivered to Petitioner, and the non-redacted version, the Court finds the following shall be disclosed to Petitioner. Versions one and two each contain certain documents that the other version does not. For example, version two is missing a Pay Action Worksheet that is contained in version one. Further, version one is missing a Pay Action Request Worksheet that is contained in version two. The Court finds that all documents in both versions one and two shall be disclosed to Petitioner. The Court further finds those documents shall be redacted as the documents in version two have been redacted, with *544one exception. Certain documents in version two have redacted job duties, which the Court finds are not personnel information, but rather are position descriptions and shall be disclosed to Petitioner. To be specific, Respondent shall only redact personnel information, which does not include position numbers or job duties.
The Court orders Respondent to have these documents available for Petitioner by Monday, June 25, 2012. Based on the Court’s in camera review of the documents and the Court’s ruling on the information to be provided, Respondent’s request that Petitioner return the documents contained in version one without copying is moot and, therefore, denied. Further, the Court orders that the documents reviewed in camera be sealed by the Clerk of the Court.
Petitioner requests attorney’s fees, costs, and a penalty to be imposed on Respondent. The Court finds Respondent did not willfully and wrongfully withhold the information and, further, Respondent attempted to resolve the dispute prior to the hearing held on June 20, 2012. Therefore, the Court denies Petitioner’s request.